Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 1 of 10 PageID #: 574




                              UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA

                                      CENTRAL DIVISION



  ESTATE OF JOHN STENGLE,By its                                   3:20-Cy-03001-RAL
  administrator, Karen Stengle and KAREN
  STENGLE and NICOLE STENGLE,
                                                        OPINION AND ORDER GRANTING
                        Plaintiffs,                    PARTIAL SUMMARY JUDGMENT ON
                                                          PUNITIVE DAMAGES CLAIM
         vs.


  THE WALGREEN COMPANY dibla.
  WALGREENS,

                        Defendant.




        The estate of John Stengle(Mr. Stengle), his wife Karen Stengle, and his daughter Nicole

 Stengle(collectively referred to as "the Stengles")filed this action against the Walgreen Company

 d/b/a Walgreens ("Walgreens") seeking compensatory and punitive damages for Mr. Stengle's

 death. Doc. I-Ex. A. Walgreens's pharmacists had blundered when they filled and re-filled Mr.

 Stengle's prescription for Amiodarone, an antiarrhythmic drug with a risk of liver toxicity. Doc.

 1-Ex. A;Doc 25; Doc. 29. Mr. Stengle died at age 71 on February 1, 2019, and an autopsy found

 the likely cause of his death to be multisystem organ failure with "features suggestive of

 Amiodarone hepatoxicity." Doc. 1-Ex. A;Doc. 30 at 185,233-34,282. Walgreens filed a motion

 for partial summary judgment on the Stengles' punitive damages claim and a memorandum in

 support thereof. Docs. 21, 22. The Stengles have responded in opposition, and Walgreens has

 replied. Docs. 28, 33. For the reasons stated herein, this Court now grants Walgreen's motion for

 partial summary judgment on the punitive damages claim.
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 2 of 10 PageID #: 575




     I.      Facts


          Mr. Stengle suffered from chronic ischemic heart disease including atrial fribulation. Doc.

 25 at^ 1; Doc.29 at 11. Mr. Stengle's Sioux Falls cardiologist prescribed a course ofAmiodarone

 in February of 2018. Doc.
                        |  25 at 1; Doc. 29 at ^ 1. Amiodarone is an antiarrhythmic drug

 metabolized in the liver, and excessive doses of Amiodarone can cause liver damage, which in

 turn can lead to multisystem organ failure and death. Doe.
                                                         |  31 at 5. The cardiologist wrote Mr.

 Stengle's prescription as follows:

          Amiodarone 200 Mg Tablet
          1 TAB PO UD For Heart Rhythm 400mg 2x/day x Iweek, then 200mg 3x/day x
          2wks,then 200mg 2x/day x 2wks,then 200mg daily.

 Doc.25 at^ 2;Doe.29 at 12. The cardiologist wrote the prescription for no more than 200 tablets,'

 but allowed for multiple refills.

          Mr. Stengle lived in Pierre and went to his local Walgreens on February 28,2018,to obtain

 the Amiodarone tablets. Walgreens's pharmacy in Pierre received the fiill prescription as written

 above. Doc.25 at ^ 3; Doc.29 at ^ 3. Walgreens's pharmacist who initially filled the prescription,

 David Lower, omitted the last line when filling the prescription and labeling the pill bottle. Doc.

 25 at 13; Doc. 29 at 13. The Walgreens pill bottle received by Mr. Stengle read as follows:

          Amiodarone 200 mg tablets
          Take 2 tables [sic] by mouth twice daily for 1 week -[800 mg]
          Then 1 tablets [sic] by mouth three times daily for two weeks-[600 mg]
          Then 1 tablet by mouth twice daily for 2 weeks-[400 mg]




'The cardiologist's Amiodarone prescription would have Stengle take four 200 milligram (mg)
 tablets per day for seven days(28 tablets), three 200 mg tablets per day for 14 days (42 tablets),
 two 200 mg tablets per day for 14 days(28 tablets) and then one 200 mg tablet per day thereafter.
 The 200-pill quantity prescribed would last IVlr. Stengle for the five initial weeks (98 pills total)
 and then an additional 102 days, covering a total time period of 19/4 weeks or through roughly the
 end of June.
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 3 of 10 PageID #: 576




 Doc.25 at 14; Doc. 29 at ^ 4. Walgreens's pharmacist omitted the portion ofthe instructions that

 read, "then 200mg daily." Pharmacist Lower has since admitted his error, testified that the

 omission was a "mistake," and apologized for the "accidental oversight." Doc. 23 at        2-3; Doc.

 25 at    5-7; Doc. 29 at    5-7.

         At the time Pharmacist Lower initially filled Mr. Stengle's prescription, the Walgreens's

 pharmacy in Pierre did not have enough pills to meet the entire 200 pill initial prescription. Doc.

 25 at ^ 9; Doc. 29 at T| 9. As a result. Pharmacist Lower partially filled Mr. Stengle's prescription

 with only 60 pills. Doc. 25 at ^ 10; Doc.29 at 110. Walgreens's pharmacist Whitney Flottmeyer

 completed filling Mr. Stengle's original prescription on March 12, 2018, by dispensing 454

 Amiodarone pills. Doc. 25 at 111; Doc. 29 atf 11. The manner in which Pharmacist Lower had

 entered the prescription called for 514 tablets, so Pharmacist Flottmeyer dispensed the difference

 between 514 tablets and the 60 tablets initially distributed.^ Pharmacist Flottmeyer did not catch

 the instruction error omitting that Stengle was to be taking just one 200 mg tablet per day after the

 first five weeks of starting Amiodarone. Doc. 25 at 112; Doc. 29 at 112.

         Mr. Stengle may have been taking three 200 mg tablets daily, if his report to a physician

 on November 19,2018, was accurate. Doc.30 at 182. Mr. Stengle sought to refill his Amiodarone

 prescription on August 23,2018,suggesting that within about six months ofthe initial prescription,

 Mr. Stengle had come close to taking all 514 of the 200mg Amiodarone tablets dispensed by

 Walgreens in February and March of2018.




 ^ If Walgreens had entered the correct instructions on the pill bottle and Mr. Stengle had followed
 them, this 514-tablet quantity would have lasted through the spring of 2019; that is under the
 prescription as written, Mr. Stengle Would have had more than a year's supply having received
 514 tablets.
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 4 of 10 PageID #: 577




         On August 23, 2018, Walgreens's pharmacist Nicole Metzinger refilled in part Mr.

 Stengle's Amiodarone prescription by dispensing ten pills, and then on September 5, 2018,^

 dispensed another 504 Amiodarone tablets to Mr. Stengle. Doc. 25 at ^ 13; Doc. 29 at ^ 13.

 Pharmacist Metzinger did not catch the initial error and duplicated it on the pill bottle instructions.

 Doc. 25 at II13, 15; Doc. 29 at||13, 15. The number of pills and timing ofthe refill evidently

 raised no red flags with Walgreens either. When Walgreens later transferred the prescription to

 another pharmacy, it again repeated the same initial error.

         Mr. Stengle's health deteriorated in late 2018,and he suffered mightily in the weeks before

 his death. Doc. 25 at 119; Doc. 29 at 119. The Stengles and their experts attribute Mr. Stengle's

 suffering and death to Amiodarone-induced hepatoxicity, a known side effect of overingestion of

 Amiodarone. Doc. 30 at 175-324; Doc.
                                   |  31 at 6. Walgreens's pharmacists were all aware of

 Amiodarone being a "black box" drug with hepatoxicity as a risk ifom overconsumption. Doc. 31

 at II1-3. There is no evidence that Walgreens or its pharmacists sought to cover up or conceal

 the error once aware ofit. Walgreens does not contest liability, but contests causation and damages

 alleged. As a part of this action, the Stengles seek punitive damages for the death of Mr. Stengle.

 Doc. 1-Ex. A at 134; Doc. 25 at 122; Doc. 29 at 122. Walgreens contends that the Stengles are

 not entitled to punitive damages as a matter of law and have filed a motion for partial summary

 judgment on that issue. Doc. 21.

    n.      Standard of Review


         Under Rule 56(a) ofthe Federal Rules of Civil Procedure,summary judgment is proper "if

 the movant shows that there is no genuine dispute as to any material fact and the movant is entitled




 ^ There is some suggestion in the record that September 8, 2018, may have been a date when Mr.
 Stengle received the completed refill of Amiodarone.
                                                   4
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 5 of 10 PageID #: 578




 to judgment as a matter of law." Fed. R. Civ. P. 56(a). Rule 56(a) places the burden initially on

 the moving party to establish the absence of a genuine issue of material fact and entitlement to

 Judgment as a matter oflaw. Fed. R. Civ. P. 56(a); see also Celotex Com,v. Catrett. 477 U.S. 317,

 322-23(1986). Once the moving party has met that burden, the nonmoving party must establish

 that a material fact is genuinely disputed either by "citing to particular parts of materials in the

 record" or by "showing that the materials cited do not establish the absence ... of a genuine

 dispute." Fed. R. Civ. P. 56(c)(1)(A),(B); Gacek v. Owens & Minor Distrib.. Inc.. 666 F.3d 1142,

 1145-46 (8th Cir. 2012); see also Moslev v. City of Northwoods. 415 F.3d 908, 910 (8th Cir.

 2005)(stating that a nonmovant may not merely rely on allegations or denials). A party opposing

 a properly supported motion for summaryjudgment may not rest upon mere allegations or denials

 in his pleading, but must set forth specific facts showing that there is a genuine issue for trial.

 Gacek. 666 F.3d at 1145. In ruling on a motion for summary judgment, the facts and inferences

 fairly drawn from those facts are "viewed in the light most favorable to the party opposing the

 motion." Matsushita Elec. Indus. Co. v. Zenith Radio Corp.. 475 U.S. 574, 587-88 (1986)

 (quoting United States v. Diebold. Inc.. 369 U.S. 654,655 (1962)(per curiam)).

     m.     Discussion


         Walgreens asserts entitlement to summary judgment oin the issue of punitive damages for
 two reasons. First, Walgreens contends that punitive damages are not available under South

 Dakota law in a survival action brought with a wrongful death action. Second, Walgreens argues

 that even if punitive damages are available in a survival action, the facts ofthis case do not support

 the recovery ofpunitive damages as a matter oflaw. This Court need not consider whether punitive

 damages are available in a survival action brought with a wrongful death action because the

 undisputed material facts do not support a punitive damages claim under South Dakota law.
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 6 of 10 PageID #: 579




        South Dakota law governs the substantive issues in this case based on diversity of

 citizenship jurisdiction. Bores v. Domino's Pizza. LLC.530 F.3d 671,674(8th Cir. 2008)(citing

 Erie R.R. Co. v. Tompkins. 304 U.S. 64, 78 (1938)). Under South Dakota law, punitive damages

 are not recoverable unless expressly authorized by statute. SDCL § 21-1-4. The statute that

 authorizes punitive damages in tort actions is SDCL § 21-3-2, which provides as follows:

        In any action for the breach of an obligation not arising from contract, where the
        defendant has been guilty ofoppression, fraud, or malice, actual or presumed, or in
        any case of wrongful injury to animals, being subjects of property, committed
        intentionally or by willful and wanton misconduct, in disregard of humanity, the
        jury, in addition to the actual damage, may give damages for the sake of example,
        and by way of punishing the defendant.

 While SDCL § 21-3-2 limits its applicability to tort cases involving "oppression, fraud, or malice,"

 the Supreme Court of South Dakota has stated that "[mjalice is an essential element of a claim for

 punitive damages." Smizer v. Drev. 873 N.W.2d 697, 703(S.D. 2016)(citation omitted); Dahl v.

 Sittner. 474 N.W.2d 897, 900(S.D. 1991).

        South Dakota law erects a procedural hurdle in SDCL §21-1-4.1 before a claim for punitive

 damages can be presented to the jury.'^ Although this Court is not bound by those procedural

 requirements of state law, this Court nonetheless must apply the stringent requirements of South

 Dakota statutory and case law on punitive damages in this diversity of citizenship case where

 South Dakota law governs. Ammann v. Massev-Ferguson. Ltd.. 933 F. Supp. 840, 843 (D.S.D.

 1996). Thus, this Court has previously required that for a punitive damages claim to survive on a

 motion for summary judgment, the plaintiff must satisfy the standard in SDCL § 21-1-4.1 by



  SDCL §21-1-4.1 states:
        In any claim alleging punitive or exemplary damages, before any discovery relating
        thereto may be commenced and before any such claim may be submitted to the
        finder of fact, the court shall find, after a hearing and based upon clear and
        convincing evidence, that there is a reasonable basis to believe that there has been
        willful, wanton or malicious conduct on the part ofthe party claimed against.
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 7 of 10 PageID #: 580




    showing by clear and convincing evidence that a reasonable basis exists upon which a jury could

    find the existence of malice. Straub v. Flevares. 4:13-CV-04120-ICES, 2016 WL 1452363, at *2

    (D.S.D. Apr. 13, 2016); Schrantv. Flevares. No.4:12-CV-04180-KES,2014 WL 7240090, at *2

    (D.S.D. Dec. 19, 2014); Winterboer v. Edgewood Sioux Falls Senior Living. LLC. No. CIV. 12-

    4049-KES,2014 WL 28863, at *2(D.S.D. Jan. 2, 2014).

           Malice can be actual or presumed. Smizer. 873 N.W.2d at 703 (citation omitted). Actual

    malice under South Dakota law is "a positive state of mind, evidenced by the positive desire and

    intention to injure another, actuated by hatred or ill-will toward that person." Dahl. 474 N.W.2d

    at 900. The Stengles do not contend that Walgreens or its pharmacists had any such actual malice.

           Presumed malice, on the other hand, does not require the individual to act out of hatred or

    ill-will, but requires that an individual acts "willfully or wantonly to the injury of another." Id.

    The Supreme Court of South Dakota has clarified, however, that malice is not presumed from

    "simply the doing of an unlawful or injurious act." Id. (citation omitted).       Rather, malice is

    presumed from acts that are "conceived in the spirit of mischiefor of criminal indifference to civil
                                   V



    obligations." IL (citation omitted). "There must be facts that would show that defendant

    intentionally did something ...[and] it can be said that he consciously realized that his conduct

    would in all probability, as distinguished from possibility, produce the precise result which it did

    produce and would bring harm to the plaintiff." Berrv v. Risdall. 576 N.W.2d 1, 9 (S.D. 1998);

    Flockhart v. Wvant. 467 N.W.2d 473, 478 (S.D. 1991). Further, presumed malice is "conduct

    which partakes to some appreciable extent, though not entirely, of the nature of a deliberate and
I
    intentional wrong." Berrv. 576 N.W.2d at 9; Flockhart. 467 N.W.2d at 478. In other words,"[t]he

    conduct must be more than mere mistake, inadvertence, or inattention." Gabriel v. Bauman. 847
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 8 of 10 PageID #: 581




  N.W.2d 537,543(S.D. 2014); see also Vilhauer v. Horsemens' Sports. Inc.. 598 N.W.2d 525,529
 (S.D. 1999)(emphasizing that punitive damages cannot be recovered for mere negligence).
         The Stengles argue that Walgreens's actions involved presumed malice, asserting that
  Walgreens's conduct constitutes gross negligence which is the equivalent of willful or wanton

  misconduct. To support this contention, the Stengles cite to Javne v. Citv of Sioux Falls. 4:18-

 CV-04088-KES,2020 WL 2992164(D.S.D. June 4,2020), and Fischer v. Citv ofSioux Falls. 919

 N.W.2d 211 (S.D. 2018). Both ofthese cases equate the phrases "gross negligence" and "willful
 or wanton misconduct" with one another. Javne. 2020 WL 2992164, at *2; Fischer. 919 N.W.2d

 at 215. Neither Javne nor Fischer involved discussion of a punitive damages claim; both cases

 involved municipal statutory immunity under SDCL §§ 20-9-20 and 20-9-22 by which a
 municipality is immune from negligence claims in connection with public lands open to
 recreational use unless the injury resulted from willful or wanton misconduct. In cases involving
 claims of punitive damages, no South Dakota court has equated gross negligence to presumed
 malice, although an older federal district court case,citing solely to a treatise, states that something
 more than gross negligence is required for punitive damages in South Dakota. See Bierle v. Libertv

 Mut. Ins. Co.. 792 F. Supp. 687,691 0.S.D. 1992).

        Ultimately, this Court does not need to determine if the discussion in Fischer and Javne

 about gross negligence was meant to apply to the presumed malice requirement for punitive
 damages in South Dakota, because the conduct of Walgreens and its pharmacists do not meet the

 "culpable mental state" component discussed in Fischer and Javne. In Fischer, the Supreme Court
 ofSouth Dakota stated that a plaintiff alleging gross negligence or willful and wanton misconduct

 must prove that the defendant knew or should have known ofthe substantial probability ofserious

 physical harm and acted with a culpable mental state. 919 N.W.2d at 215-16. In short, the
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 9 of 10 PageID #: 582




 defendant must have assessed the risk and ehosen to proceed without concern for the safety of

 others. Idiat215. Quoting Tranbv v. Brodoek. 348 N.W.2d 458.461 (S.D. 1984),Fischer required

 gross negligence or willful or wanton misconduct to partake "to some appreciable extent...ofthe

 nature of a deliberate and intentional wrong." 919 N.W.2d at 215.

         The main thrust of the Stengles' argument is that the three pharmacists involved in this

 case acted grossly negligently and to some extent in the nature of a deliberate and intentional

 wrong because they were aware that incorrectly filling a prescription of Amiodarone could cause

 dire consequences and did in fact incorrectly fill and refill Mr. Stengle's Amiodarone prescription.

 All three pharmacists testified that they were aware of the risk of liver toxicity associated with

 incorrectly filling a prescription for Amiodarone. But awareness of the risk in and of itself does

 not constitute presumed malice or willful or wanton misconduct. To be presumed malice, or for

 that matter "gross negligence" under Fischer, the pharmacists would need to be aware ofthe risk

 and to some appreciable extent deliberately or intentionally fill Mr. Stengle's prescription

 incorrectly in disregard of that risk. ^Berrv. 576 N.W.2d at 9(noting that the tortfeasor must

 intentionally do something in conscious disregard ofthe probable harm his action would bring to

 the plaintiff); Fischer. 919 N.W.2d at 215 (requiring conduct that contemplates to some

 appreciable extent ofthe nature ofa deliberate and intentional wrong); see also Dahl.474 N.W.2d

 at 900 (noting that the term "intentional" is synonymous with "willful"). That is not what

 happened here. The evidence is undisputed that the pharmacists negligently, but not intentionally,

 erred in filling Mr. Stengle's prescription. In other words, their conduct was "mere mistake,

 inadvertence, or inattention." Gabriel: 847 N.W.2d at 543. Even under the Fischer case equating

 "gross negligence" with "willful and wanton misconduct" in the context of municipal liability, the

 undisputed material facts here do not establish a "culpable mental state." 919 N.W.2d at 215-16.
Case 3:20-cv-03001-RAL Document 37 Filed 03/08/21 Page 10 of 10 PageID #: 583




  None of Walgrccns's pharmacists—regardless of how irresponsibly neglectful they were or the
  seemingly dire consequences resulting—had the requisite "culpable mental state" by acting in
  some appreciable nature deliberately or intentionally or in a manner "conceived in the spirit of
  mischiefor ofcriminal indifference to civil obligations." Dahl. 474 N.W.2d at 900.

           Indeed, if this Court adopted the Stengles' logic, many healthcare professionals whose

  decisions involve a risk of harm to others could face punitive damages for merely negligent
  conduct. Most healthcare professionals have a general awareness of the dire consequences that
  could result from making a mistake on the job. According to the Stengles' argument, that general
  awareness coupled with a tragic mistake equates to gross negligence, willful and wanton

  misconduct, and in turn presumed malice. The South Dakota Legislature did not intend for

  punitive damages to accompany typical malpractice cases. Viewing the facts in the light most
  favorable to the Stengles,this Court finds that the undisputed material facts establish no reasonable

  basis for a jury to presume malice on the part of Walgreens or its pharmacists. Walgreens is
  entitled to partial summary judgment on the punitive damages claim.

     IV.      Conclusion

         For the foregoing reasons, it is hereby

         ORDERED that the Defendant's motion for partial summary judgment on the punitive
 damages claim, Doc. 21, is granted.



         DATED this           day of March,2021.

                                                BY THE COURT:




                                               ROBERTO A. LANGE
                                               CHIEF JUDGE


                                                   10
